Exhibit 99.1 MEDIA CONTACTS: INVESTOR CONTACTS: Jonathan Birt Ph: or 44 20 7269 7205 Niamh Lyons Ph: Chris Burns Ph: David Marshall Ph: ELAN TO PRESENT AT 2008 DB-BIOTECH BOSTON CONFAB DUBLIN, Ireland – October 28, 2008 – Elan Corporation, plc (NYSE: ELN) today announced that it will present at the 2008 DB-Biotech Boston Confab in Boston, Massachusetts on Tuesday, November 11, 2008 at 8:30 a.m. EST, 1:30 p.m. GMT. Interested parties may access a live audio web cast of the presentation by visiting the Investor Relations section of the Elan website at www.elan.com, then clicking on the event icon.Following the live webcast, an archived version of the call will be available at the same URL. About Elan Elan Corporation, plc is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world. Elan shares trade on the New York, London and Dublin Stock Exchanges. For additional information about the company, please visit http://www.elan.com. Source:
